            Case 3:19-cv-00358-MA       Document 1     Filed 03/08/19    Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
KATHERINE C. DE VILLIERS
Katie.de.Villiers@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     503-727-1000
Attorneys for the United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,                                             Case No. 3:19-cv-00358-MA

       v.
                                                              COMPLAINT IN REM FOR
$1,619,120.00 IN UNITED STATES                                FORFEITURE
CURRENCY;
$152,285.00 IN UNITED STATES
CURRENCY;
$54,991.45 IN UNITED STATES
CURRENCY; and
$637,650.00 IN UNITED STATES
CURRENCY, in rem,

       Defendants.



       Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Katherine C. de Villiers, Assistant United States Attorney, for its

Complaint in rem for forfeiture, alleges:


Complaint in rem for Forfeiture                                                          Page 1
          Case 3:19-cv-00358-MA          Document 1     Filed 03/08/19     Page 2 of 4




                                                I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 21

U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

                                                II.

        Defendant Currency, in rem, $1,619,120.00 in U.S currency, $152,285.00 in U.S

currency, $54,991.45 in U.S currency and $637,650.00 in U.S currency, were seized in the

District of Oregon, and are now and during the pendency of this action will be within the

jurisdiction of this Court.

                                               III.

        Defendant Currency, in rem, $1,619,120.00 in U.S currency, $152,285.00 in U.S

currency, $54,991.45 in U.S currency and $637,650.00 in U.S currency, constitute proceeds

traceable to the manufacture and distribution of a controlled substance, in violation of 21 U.S.C.

§ 841, et. seq., and are forfeitable to the United States pursuant to the provisions of 21 U.S.C. §

881(a)(6), as more particularly set forth in the Declaration of Cameron Wall, Special Agent,

Internal Revenue Service-Criminal Investigation, marked as Exhibit A, attached and fully

incorporated herein by this reference.

        WHEREFORE, Plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of Defendant Currency, in rem, $1,619,120.00 in U.S currency,

$152,285.00 in U.S currency, $54,991.45 in U.S currency and $637,650.00 in U.S currency; that

due notice be given to all interested persons to appear and show cause why forfeiture of this

Defendant Currency, in rem, should not be decreed; that due proceedings be had thereon; that

these Defendants, in rem, be forfeited to the United States; that the Plaintiff United States of


Complaint in rem for Forfeiture                                                            Page 2
         Case 3:19-cv-00358-MA         Document 1      Filed 03/08/19     Page 3 of 4




America be awarded its costs and disbursements incurred in this action.

       Dated this 8th day of March 2019.


                                            Respectfully submitted,

                                            BILLY J. WILLIAMS
                                            United States Attorney

                                            s/ Katie de Villiers
                                            KATHERINE C. DE VILLIERS
                                            Assistant United States Attorney




Complaint in rem for Forfeiture                                                         Page 3
          Case 3:19-cv-00358-MA             Document 1     Filed 03/08/19   Page 4 of 4




                                               VERIFICATION


        I, CAMERON WALL declare, under penalty of perjury, pursuant to the provisions of 28

U.S.C. Section 1746, that I am a Special Agent with the Internal Revenue Service-Criminal

Investigation and that the foregoing Complaint in rem for Forfeiture is made on the basis of

information officially furnished and upon the basis of such information the Complaint in rem for

Forfeiture is true as I verily believe.



                                          s/ Cameron Wall
                                          CAMERON WALL
                                          Special Agent
                                          Internal Revenue Service-CI




Complaint in rem for Forfeiture                                                           Page 4
       Case 3:19-cv-00358-MA         Document 1-1       Filed 03/08/19     Page 1 of 22




                         DECLARATION OF CAMERON WALL


      I, Cameron Wall, do hereby declare:

                                  Purpose of the Declaration

   1. This declaration is being submitted in support of the complaint in rem for forfeiture of the

      following:

          a. $54,991.45 in funds from U.S. Bank savings account ending in 7092 in the name of

              Alice L. LIM (Subject Bank Account);

          b. $152,285.00 in U.S. currency seized from 3255 NW Yeon Ave. on July 17, 2018;

          c. $637,650.00 in U.S. currency seized from U.S. Bank safety deposit box 815 on July

              17, 2018; and

          d. $1,619,120.00 in U.S. currency seized from U.S. Bank safety deposit box 212 on

              July 17, 2018 (collectively, “Four (4) Defendant Assets”).

                                      Agent Background

   2. I am a Special Agent with the Internal Revenue Service – Criminal Investigation and have

      been since January 2010. I am currently assigned to the Portland, Oregon Post of Duty in

      the Seattle Field Office. I have successfully completed the 11-week Criminal Investigator

      Training Course at the Federal Law Enforcement Training Center and the 16-week Special

      Agent Basic Training course put on by the Internal Revenue Service. During this time, I

      have either conducted or been involved in investigations concerning Title 26 (Income

      Tax), Title 18 (Conspiracy and Money Laundering), Title 31 (Bank Secrecy Act), and Title




Declaration of Cameron Wall                                       EXHIBIT A PAGE 1
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:19-cv-00358-MA         Document 1-1       Filed 03/08/19     Page 2 of 22




      21 (Controlled Substances Act) violations by individuals involved in both legal and illegal

      occupations.

   3. I have written and directly been involved in writing no fewer than twenty search and

      seizure warrants and have participated in the service of no fewer than twenty federal search

      warrants involving criminal income tax charges, money laundering, drug violations, and

      other criminal activities during which evidence of criminal violations was seized.

   4. In this declaration I will demonstrate, based on the evidence I have reviewed, that there is

      probable cause to believe the Four (4) Defendant Assets listed above constitute proceeds

      traceable to the manufacture and distribution of a controlled substance, in violation of 21

      U.S.C. § 841, et seq., and are subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

   5. The facts in this declaration come from my personal observations, my training and

      experience, and information obtained from other agents and witnesses. This declaration is

      for the limited purpose of establishing probable cause. Therefore, I have not set forth each

      fact I have learned during this investigation, but only those facts and circumstances

      necessary to establish probable cause.

                     Information Related to Marijuana Cultivation in Oregon

   6. Based on my training and experience, I know that subjects involved in the illegal

      trafficking of marijuana commonly use their status in the Oregon Medical Marijuana

      Program (OMMP) or the Oregon Liquor Control Commission (OLCC) regulated market to

      hide their illegal activity and avoid criminal prosecution.

   7. I know Oregon is a source for black-market marijuana and marijuana products diverted to

      other states. Marijuana in Oregon has a high potency with relatively low prices due to its

Declaration of Cameron Wall                                         EXHIBIT A PAGE 2
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
       Case 3:19-cv-00358-MA          Document 1-1       Filed 03/08/19      Page 3 of 22




      regulated status, large supply, optimal outdoor growing conditions and the amount of

      producers growing both legally and illegally. Oregon marijuana grown or purchased in

      state can double or triple in price when taken out of state, creating the opportunity for large

      profit margins.

   8. I have been involved in the investigation of numerous marijuana-related growing and

      smuggling schemes originating from illegal cultivation of marijuana within the state of

      Oregon and being diverted to other states, including Texas, Louisiana, Florida, Georgia,

      North Carolina, and Virginia. I have learned it is common for those engaged in illegal

      marijuana cultivation to convert personal residences into large-scale marijuana cultivation

      sites for several reasons, including to attempt to elude detection by law enforcement by

      being inside a residential community and that the fair market rental of a personal residence

      is significantly cheaper and more readily accessible than legitimate marijuana cultivation

      sites.

   9. During these investigations, I have participated in search and seizure warrants for premises

      used to grow marijuana and premises not used to grow illegal marijuana. I have learned

      that there is a direct relationship between high power consumption at premises and the

      illegal cultivation of marijuana through these investigations and analysis of power

      consumption records.

                                   Background of the Investigation

   10. In June, 2017, Lake Oswego Police Department (LOPD) detectives informed Drug

      Enforcement Administration (DEA) investigators of a suspected large-scale indoor

      marijuana growing operation located at a residence at 19 Monticello Dr., Lake Oswego,

Declaration of Cameron Wall                                        EXHIBIT A PAGE 3
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:19-cv-00358-MA         Document 1-1       Filed 03/08/19     Page 4 of 22




      Oregon, which had been operating since at least April 2017. Shortly thereafter, Drug

      Enforcement Administration Portland District Office Group D-51 (DEA D-51), with the

      assistance of Homeland Security Investigations (HSI), Tigard Police Department (TPD),

      the Federal Bureau of Investigation (FBI), the Port of Portland Police (PPP), Multnomah

      County Sheriff’s Office (MCSO), LOPD, and the Internal Revenue Service-Criminal

      Investigation (IRS-CI) (collectively referred to as “Investigators” within this declaration)

      began conducting a proactive investigation involving the 19 Monticello Dr. residence.

      Throughout the investigation, Investigators identified several residences which were

      suspected of being operated as large-scale indoor marijuana cultivation operations.

      Additionally, the investigation revealed that at least a portion of the marijuana grown at

      these residences was being sold, transported, and distributed outside the District of Oregon.

            Identification of 19 Monticello Drive as a Marijuana Growing Operation

   11. Investigators reviewed Bank of America documents for an account in the name of Gary

      CHAN (hereafter CHAN). This account was used to make payments on a Portland General

      Electric (PGE) bill for the 19 Monticello Dr. residence in October and December 2017.

      Cash deposits funded the payments to PGE.

   12. Investigators reviewed power consumption records from PGE for 19 Monticello Dr. for the

      period January 2017 to January 2018. The monthly power consumption ranged from a low

      of 2,502 KWH to a high of 22,174 KWH. Information from PGE showed that three homes

      near 19 Monticello Dr. used an average of 1,058 KWH in January 2018, while 19

      Monticello Dr. used 16,374 KWH. I know based on my training and experience that

      abnormally high power usage is an indication of marijuana production.

Declaration of Cameron Wall                                       EXHIBIT A PAGE 4
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:19-cv-00358-MA        Document 1-1      Filed 03/08/19     Page 5 of 22




   13. Investigators checked public records databases and found 19 Monticello Drive was owned

      by Chung Tung LIM (hereafter, “C. LIM”) and Alice LIM (hereafter, “A. LIM”).

   14. On February 10, 2018, an investigator observed a silver BMW sedan in the driveway at 19

      Monticello Drive. The silver BMW sedan is registered to C. LIM.

                             February 13, 2018 Search Warrants

   15. On February 13, 2018, Investigators executed federal search and seizure warrants at six

      locations in Oregon and Washington, including 19 Monticello Dr., Lake Oswego, Oregon;

      9015 SE Victor Lane, Portland, Oregon; and at Gary CHAN’s (hereinafter, “CHAN”)

      residence at 72nd Ave., Portland, Oregon.

   16. In summary, Investigators seized over 4,000 live marijuana plants and over 40 pounds of

      processed marijuana from five large-scale residential marijuana growing operations.

      Investigators seized 795 marijuana plants and approximately 15 pounds of processed

      marijuana from 19 Monticello Drive, and approximately 444 marijuana plants from 9015

      Victor Ln. None of the residences, including 19 Monticello Dr. and 9015 Victor Ln., were

      registered with Oregon’s or Washington’s medical or recreational marijuana programs to

      grow marijuana legally under state laws.

   17. During the execution of the search warrant at CHAN’s residence on 72nd Ave. in Portland,

      Oregon, Investigators seized three pounds of processed marijuana and several documents

      and receipts. Some of the receipts, including receipts for marijuana growing supplies and

      materials, had “19” written on them. Similar documents had “90” written on them. Several

      of the documents and receipts also had “Mr. Lim” written on them, with an amount of

      money written next to it. For example, one document labeled “90th” at the top had “Mr.

Declaration of Cameron Wall                                     EXHIBIT A PAGE 5
                                                                    Complaint In Rem
                                                                  FOR FORFEITURE
       Case 3:19-cv-00358-MA         Document 1-1       Filed 03/08/19     Page 6 of 22




      Lim owe [Unknown Chinese Characters] $500 loan” handwritten on it. Another document

      had “ Mr. Lim (9733)” handwritten on it. Another document had “1-19-17 from Mr. Lim

      $6000 to [Unknown Chinese Characters] first & last & deposit” on it and “1-19-17 from

      Mr. Lim $9000 to [Unknown Chinese Characters] to start” written on it.

   18. Based on the investigation, I believe that the documents with “19” written on them were for

      expenses and purchases related to the marijuana growing operation found at the 19

      Monticello Dr. Property, and that the documents with “90” on them refer to the marijuana

      growing operation at 9015 Victor Ln. Property (which is just off the intersection of SE 90th

      Ave and Victor Lane). I also believe that “Mr. Lim” is C. LIM, and the amount of money

      associated to “Mr. Lim” on the handwritten documents is related to money that C. LIM

      invested into marijuana growing operations at the 19 Monticello Dr. Property and the 9015

      Victor Lane Property.

             Identification of 5635-5639 SE 84th Avenue and 3826 SE 50th Avenue
                               as Marijuana Growing Operations

   19. Investigators identified two additional marijuana growing operations at 5635-5639 SE 84th

      Ave., Portland, Oregon and 3826 SE 50th Ave., Portland, Oregon.

   20. On March 12, 2018, Investigators performed surveillance in the area of 5635 SE 84th Ave.,

      and observed the property to be one part of a duplex unit with 5639 SE 84th Ave.

      Investigators recognized the strong smell of marijuana emanating from the area of the 84th

      Ave. Property and saw that the windows were covered. Utility record checks indicated

      high power consumption at the 84th Ave. Property, indicative of a marijuana growing

      operation. Records checks with OLCC and OMMP indicated that the 84th Ave. Property


Declaration of Cameron Wall                                       EXHIBIT A PAGE 6
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:19-cv-00358-MA         Document 1-1       Filed 03/08/19     Page 7 of 22




      was not a registered medical or recreational marijuana growing site under Oregon law.

      Public records checks showed A. LIM to be the previous owner of the duplex, and that A.

      LIM sold the property to Damon HUANG (hereinafter, “HUANG”) in May 2017.

   21. HUANG was charged as a co-conspirator in this investigation. On December 26, 2018,

      HUANG pleaded guilty to Count 1 of a Felony Information, Conspiracy to Commit the

      Laundering of Monetary Instruments. USDC Case No. 3:18-cr-00621-JO.

   22. On March 12, 2018, Investigators conducted surveillance in the area of 3826 SE 50th Ave.,

      Portland, Oregon. Investigators recognized the strong smell of marijuana emanating from

      the property and saw that the windows were all covered. Utility record checks indicated

      high power consumption at the 50th Ave. Property, indicative of a marijuana growing

      operation. Records checks with OLCC and OMMP indicated that the 50th Ave. Property

      was not a registered medical or recreational marijuana growing site under Oregon law.

      Public records checks showed A. LIM to be the current owner of the 50th Ave. Property.

                                 June 5, 2018, Search Warrants

   23. Based on the investigation, Investigators requested and received federal search and seizure

      warrants to search the 84th Ave. Property and the 50th Ave. Property for evidence relating to

      marijuana manufacturing and distribution.

   24. On June 5, 2018, Investigators served the search warrants at the 84th Ave. Property and the

      50th Ave. Property. Upon entry to the 84th Ave. Property, Investigators found that the two

      sides of the duplex were joined by a door-sized opening that was cut into a common wall,

      allowing occupants to access both sides of the duplex. Investigators found active marijuana

      growing operations in rooms on both sides of the 84th Ave. Property, and other rooms

Declaration of Cameron Wall                                       EXHIBIT A PAGE 7
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:19-cv-00358-MA         Document 1-1       Filed 03/08/19     Page 8 of 22




      which were set up to grow marijuana but were currently not operating. In summary,

      Investigators found 255 marijuana plants, over eight kilograms of processed marijuana,

      one firearm, ammunition, cell phones, and several documents, ledgers, and receipts.

      HUANG was present during the search warrant.

   25. Later in the day on June 5, 2018, investigators also served a federal search warrant at the

      50th Ave. Property. Investigators found a large-scale marijuana growing operation inside

      the property, with live plants growing in various rooms on both levels of the house.

      Investigators seized 572 live marijuana plants, over one kilogram of processed marijuana,

      and user amounts of suspected methamphetamine and cocaine. One individual was

      encountered inside the 50th Ave. Property and was subsequently taken into custody by

      Immigration and Customs Enforcement (ICE) for immigration violations.

                            Items Seized from 84th Avenue Property

   26. Investigators reviewed items seized from the 84th Ave. Property pursuant to the warrants

      served on June 5, 2018. One of these items was a Quality Home Building Supplies (QHBS)

      document, which listed QHBS’s address as 3255 NW Yeon Ave. QHBS is a business

      owned by C. LIM and A. LIM that purports to specialize in granite supplies. The document

      identifies “account name” and “ship to,” which list the 50th Ave. Property address and

      HUANG’s information, along with a San Francisco address and the name and phone

      number for a family member of HUANG’s. The QHBS document lists several credits and

      debits in various amounts associated with rent and late fees. There are multiple credits that

      indicate payments to A. LIM. For example, one of the credit descriptions states, “Paid

      $3000.00 to Alice on 2/1/2017 for 2/2017” with a corresponding $3,000 credit. There are

Declaration of Cameron Wall                                       EXHIBIT A PAGE 8
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:19-cv-00358-MA        Document 1-1       Filed 03/08/19     Page 9 of 22




      also multiple credit descriptions that indicate C. LIM received payment and transferred the

      payment to A. LIM. For example, one of the credit descriptions states, “Tung give to me

      $3000 on 10/2016 for 10/1/2016 to 10/31/2016 rent,” with a corresponding $3,000 credit.

   27. Investigators reviewed cell phones seized from HUANG during the search warrant at the

      84th Ave. Property on June 5, 2018. One of the cell phones shows communications between

      HUANG and C. LIM, and HUANG and A. LIM, via the cellphone application WeChat.

      The messages are typically in Chinese, and in particular, C. LIM sends HUANG audio

      messages in Cantonese. These messages are currently being translated. The

      communications between HUANG and A. LIM are usually in text message form, partially

      in English and partially in Chinese, and several messages include pictures or other

      attachments. For example, on August 25, 2017, A. LIM sent HUANG a picture of a

      Portland Water Bureau bill, which had a San Francisco mailing address on it which was

      associated to C. LIM and A. LIM. On October 14, 2017, HUANG sent A. LIM a message

      stating, “Hi Alice can you let your husband …know I payed for the missing rent already.”

      On November 3, 2017, HUANG sent A. LIM a message stating, “I need a few more days in

      trying my hardest to get the rest of the money. I can give you 6 thousand tomorrow, but I

      still need a few more days to get the rest.” On November 4, 2017, A. LIM sent HUANG a

      message stating, “Please drop by with what you got and I need to add late fee as well.” On

      December 8, 2017, A. LIM sent HUANG a picture of a QHBS invoice billed to the 50th

      Ave. Property.




Declaration of Cameron Wall                                      EXHIBIT A PAGE 9
                                                                     Complaint In Rem
                                                                   FOR FORFEITURE
      Case 3:19-cv-00358-MA          Document 1-1       Filed 03/08/19      Page 10 of 22




                 Witness Statements about C. LIM and 50th Avenue Property

   28. On May 24, 2018, investigators spoke with Neighbor 1 (N1), who lives near the 50th Ave.

      Property. N1 provided the following information to investigators:

          a. The owner of the 50th Ave. Property is a Chinese man named “Chung” who owns a

              granite business in Portland and drives a silver BMW 7-series sedan (this vehicle

              matches the description of the silver BMW sedan investigators saw at the 19

              Monticello Drive residence, which is registered to C. LIM). N1 met C. LIM when

              N1 started mowing the lawn at the 50th Ave. Property.

          b. C. LIM remodeled the house approximately three years ago. There have been

              neighborhood complaints about the 50th Ave. Property because of trash left in the

              yard, overgrown grass, and the property smelling like garbage.

          c. C. LIM brings people up from San Francisco, California, to stay at the 50th Ave.

              Property on a short-term basis. C. LIM refers to these people as relatives or

              potential buyers for the property. The people usually don’t speak English.

          d. It is common for U-Haul or moving trucks/vans to show up at the 50th Ave.

              Property late at night, and there are up to four people who visit the property late at

              night. Most of the people who visit the property drive nice luxury vehicles.

             Search Warrant at QHBS/A. LIM/C. LIM Property on July 17, 2018

   29. Based on the investigation to that point, investigators secured a federal search warrant for

      QHBS at 3255 NW Yeon Ave., Portland, Oregon, which they served on July 17, 2018.

      During the execution of the search warrant, investigators discovered that A. LIM and C.

      LIM were living in a section of the QHBS commercial property.

Declaration of Cameron Wall                                       EXHIBIT A PAGE 10
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
      Case 3:19-cv-00358-MA         Document 1-1      Filed 03/08/19    Page 11 of 22




   30. During the service of the warrant at QHBS, the following relevant items were found:

          a. Evidence relating to 19 Monticello Drive:

                  i. Multiple QHBS invoices detailing the purchase, remodel, and utility

                     expenses for the 19 Monticello Dr. Property;

                 ii. QHBS invoices detailing a $8,000 deposit and monthly $4,000 rent charges;

                iii. QHBS invoice detailing two $4,000 rent payments to C. LIM and A. LIM;

                 iv. QHBS invoice showing the total rent received from the 19 Monticello Drive

                     Property in 2017 was $32,000; and,

                 v. PGE, City of Lake Oswego, and NW Natural gas utility bills in the names of

                     A. LIM, among others, for the 19 Monticello Drive Property.

                 vi. QHBS documents showing large check payments to PGE in 2016, with

                     denotations stating, “I paid Check #1873 $2057.18 PGE on 12/15/2016,”

                     and “I paid Check #1878 $4772.01 PGE on 1/8/2017.” Based on a review

                     of these documents I believe that “I” is A. LIM, and these large check

                     payments to PGE indicate that A.LIM knew about the elevated usages of

                     electricity at 19 Monticello.

          b. Evidence relating to 5635/5639 SE 84th Ave.:

                  i. QHBS invoice showing that the property was sold to HUANG on May 19,

                     2017 for $300,000, 36 month loan at $9,000 a month loan payments

                     (interest rate at 3%). The beginning balance of HUANG’s loan from A.

                     LIM and C. LIM was $324,000; and,



Declaration of Cameron Wall                                    EXHIBIT A PAGE 11
                                                                    Complaint In Rem
                                                                  FOR FORFEITURE
      Case 3:19-cv-00358-MA         Document 1-1    Filed 03/08/19     Page 12 of 22




                ii. The same QHBS invoice shows HUANG made repeated $9,000 monthly

                   payments by check and cash totaling $90,000 on the loan for the 84th Ave.

                   Property during 2017. According to deposit slips and cashier’s check copies

                   found with the invoice, at least $45,000 of these loan payments were

                   deposited to a US Bank account ending in 1899 in the name of A. LIM.

         c. Evidence relating to 3826 SE 50th Ave.:

                i. A QHBS invoice showing the receipt of $4,000 for September 2017 rent

                   (unknown payee or payor); and,

                ii. Utility payments for the 50th Ave. Property in A. LIM’s name.

         d. Other Relevant Evidence:

                i. Five firearms;

                ii. $152,285 in U.S. currency, which was found after a K-9 unit alerted to the

                   presence of narcotics in the closet of a break room and a bedroom closet at

                   QHBS. Some of the cash was found inside a coat in the bedroom closet, and

                   the rest was found concealed within other items, like clothing, envelopes,

                   and boxes;

               iii. Two computers and three phones;

               iv. Other financial documents;

                v. Keys labeled “84th”; and,

               vi. Safe deposit box keys.

   31. During the search warrant at QHBS on July 17, 2018, A. LIM was interviewed by

      investigators after being advised of Miranda warnings. The interview was conducted

Declaration of Cameron Wall                                  EXHIBIT A PAGE 12
                                                                  Complaint In Rem
                                                                FOR FORFEITURE
      Case 3:19-cv-00358-MA         Document 1-1       Filed 03/08/19     Page 13 of 22




      mostly in Cantonese (some English) through a Cantonese speaking IRS agent. The

      interview was not recorded. A. LIM provided the following information in summary:

         a. A. LIM owns houses at 19 Monticello Drive in Lake Oswego, 3826 SE 50th Ave. in

             Portland, and used to own the property at 5635/5639 SE 84th Ave. in Portland,

             before selling it to Damon HUANG.

         b. A. LIM has been to the 19 Monticello Dr. Property to collect rent from the tenant

             there. The tenant paid A. LIM $4,000 a month in rent for the house, and the electric

             bill for the property was approximately $2,000 a month.

         c. A. LIM never went to the 50th Ave. Property after renting it out to the current renter.

             HUANG pays A. LIM $3,000 a month in rent for the 50th Ave. Property, which he

             pays in cash to A. LIM at QHBS.

         d. A. LIM sold the 84th Ave. Property to HUANG for $460,000 and HUANG was

             supposed to pay her $9,000 a month for 36 months. HUANG made the $9,000 a

             month loan payments for the 84th Ave. Property to A. LIM in cash at QHBS. A.

             LIM was surprised that HUANG paid her all in cash, but she was just happy to be

             paid.

         e. A. LIM deposited the rents from the 19 Monticello Dr. Property, the 50th Ave.

             Property, and the loan payment for the 84th Ave. Property into her accounts at U.S.

             Bank. A. LIM also put some of the cash rent payments into her safe deposit box at

             U.S. Bank.

         f. A. LIM was surprised by the amount of cash investigators found at QHBS during

             the search warrant.

Declaration of Cameron Wall                                     EXHIBIT A PAGE 13
                                                                     Complaint In Rem
                                                                   FOR FORFEITURE
      Case 3:19-cv-00358-MA         Document 1-1      Filed 03/08/19     Page 14 of 22




         g. When C. LIM goes to China to purchase granite supplies, he takes cash with him to

             make the purchases.

         h. All the cash found at QHBS is from house rental & loan payments. A. LIM and C.

             LIM’s granite business only deals in checks and credit cards, not cash.

         i. A. LIM doesn’t know anything about marijuana growing operations at her rental

             houses or at the 84th Ave. Property.

         j. A. LIM uses the QHBS Quickbooks software to keep track of all rental payments

             for the 19 Monticello Dr., 50th Ave., and 84th Ave. properties.

   32. During the search warrant at QHBS on July 17, 2018, C. LIM was interviewed by

      investigators after being advised of Miranda warnings. The interview was conducted

      mostly in Cantonese (some English) through a Cantonese speaking IRS agent. The

      interview was not recorded. C. LIM provided the following information in summary:

         a. C. LIM knows that the 19 Monticello Dr. Property, the 50th Ave. Residence, and the

             84th Ave. Property were used to grow marijuana. C. LIM knows that the tenant at 19

             Monticello Drive operated a marijuana growing operation there and C. LIM is mad

             at him/her for being late on rent.

         b. C. LIM and A. LIM sold the 84th Ave. Property to an acquaintance, Diane. Diane

             rented the 84th Ave. Property and later purchased it so that her family member,

             Damon HUANG, could grow marijuana at the property.

         c. C. LIM collects $4,000 a month for rent for the 19 Monticello Dr. Property, $3,000

             a month for rent for the 50th Ave. Property, and collected $2,000 a month for the



Declaration of Cameron Wall                                     EXHIBIT A PAGE 14
                                                                     Complaint In Rem
                                                                   FOR FORFEITURE
      Case 3:19-cv-00358-MA        Document 1-1       Filed 03/08/19     Page 15 of 22




            84th Ave. Property, before selling it to Diane. C. LIM now collects $9,000 a month

            on the loan for the 84th Ave. Property.

         d. Prior to purchasing the 84th Ave. Property, the same acquaintance referenced above

            travelled from San Francisco, California to Portland and paid C. LIM two or three

            months of the loan payment in cash. It was the acquaintance’s idea for him/her to

            buy the 84th Ave. Property, not C. LIM’s.

         e. Marijuana has been growing in the 19 Monticello Dr. Property since October 2017.

         f. Marijuana has been growing in the 50th Ave. Property since early 2017. C. LIM

            went there once to collect rent and the renters let him in to check out the marijuana

            grow inside the property, and that is how C. LIM found out they were growing

            marijuana there.

         g. C. LIM last saw marijuana being grown at the 84th Ave. Property when he sold the

            house.

         h. It is legal to grow marijuana in Oregon if you have a license. C. LIM does not have

            a license to grow marijuana. C. LIM rented his houses to people in order for them to

            grow marijuana in the houses.

         i. C. LIM was last at the 19 Monticello Dr. Property a few days before the QHBS

            search warrant. C. LIM last saw marijuana plants at the 19 Monticello Dr. Property

            in January or February 2018, when he went by the house and met someone there

            who spoke Mandarin, but C. LIM didn’t know the person. C. LIM was last at the

            50th Ave. Property a few days before the QHBS search warrant, when he went by



Declaration of Cameron Wall                                    EXHIBIT A PAGE 15
                                                                    Complaint In Rem
                                                                  FOR FORFEITURE
      Case 3:19-cv-00358-MA         Document 1-1       Filed 03/08/19      Page 16 of 22




             and told the current tenants to fix the house up. C. LIM also mowed the lawn at the

             house.

          j. There may be a couple thousand dollars in cash around QHBS, most likely in

             drawers.

          k. The rent money C. LIM collects in cash from the 19 Monticello Dr. Property, the

             50th Ave. Property, and the 84th Ave. Property is either deposited into his bank

             accounts or C. LIM spends it. C. LIM reports all of the rental income on his taxes.

          l. C. LIM has seen marijuana being grown at a property at 9015 SE Victor Lane in

             Portland. The house is owned by C. LIM’s friend, Man Li, and someone rents the

             house from Li to grow marijuana at it.

                          Discovery of U.S. Bank Safe Deposit Boxes

   33. Based on the discovery of safe deposit box keys at QHBS and A. LIM’s statements about

      putting cash from the 19 Monticello Dr. Property, the 50th Ave. Property, and the 84th Ave.

      Property into her safe deposit boxes at U.S. Bank, investigators used a K-9 unit inside the

      safe deposit box room at the bank branch, and the K-9 alerted to the presence of narcotics

      in the area of safe deposit boxes 212 and 815, the two safe deposit boxes in A. LIM’s name.

   34. Based on the statements from A. LIM and the K-9 alert on the safe deposit boxes,

      investigators secured federal search warrants on July 17, 2018, (the same day as the search

      warrant at the QHBS office and the LIMs’ residence) for safe deposit boxes 212 and 815.

      Before the service of the search warrants on the safe deposit boxes, investigators received a

      phone call from the U.S. bank branch, stating that A. LIM was at the branch, attempting to

      access her safe deposit boxes and drain her bank accounts. Investigators went to the branch

Declaration of Cameron Wall                                      EXHIBIT A PAGE 16
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
      Case 3:19-cv-00358-MA          Document 1-1       Filed 03/08/19      Page 17 of 22




      and spoke with A. LIM. A. LIM was carrying a large duffle bag and sitting in a chair in the

      lobby.

   35. A. LIM told investigators she was attempting to access her safe deposit boxes in order to

      get the vehicle title to a truck. When asked about the duffle bag, A. LIM told investigators

      the bag was where she was going to put the title. Investigators asked A. LIM for the second

      set of safe deposit box keys, which she gave to them and left.

            Seizure of Cash from Safe Deposit Boxes and Bank Account Balances

   36. Later on the same day, July 17, 2018, investigators executed the two federal search

      warrants on A. LIM’s safe deposit boxes. Investigators found the following inside the two

      boxes:

          a. Approximately $2,256,770 in U.S. currency ($637,650 in box 815 and $1,619,120

               in box 212);

          b. Approximately $1,931.26 (in U.S. currency value) of Chinese currency; and,

          c. Handwritten ledgers indicating the balance of currency in the safe deposit boxes,

               and dates and amounts of currency deposits into the boxes.

   37. On the following date, July 18, 2018, investigators also secured federal search warrants for

      nine U.S. Bank accounts associated to C. LIM, A. LIM, and QHBS, and seized

      approximately $1,613,085.37 from the accounts, including the Subject Bank Account.

                           Interview with U.S. Bank Branch Manager

   38. On July 17 and July 19, 2018, investigators interviewed Bank Employee 1 (BE1), the U.S.

      Bank branch manager, who provided the following information in summary:



Declaration of Cameron Wall                                      EXHIBIT A PAGE 17
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
      Case 3:19-cv-00358-MA        Document 1-1       Filed 03/08/19     Page 18 of 22




         a. BE1 received a phone call on July 17, 2018, from U.S. Bank security control,

            stating that federal agents would be executing federal search warrants on accounts

            and safe deposit boxes associated with A. LIM.

         b. Later on July 17, A. LIM showed up at the U.S. Bank branch and seemed to be in a

            hurried panic. A. LIM demanded access to her safe deposit boxes and asked about

            obtaining cashier’s checks, made out to her (A. LIM), for the balance of all of her

            accounts, less $300.00. A. LIM told BE1 she needed the money to buy a house. A.

            LIM yelled repeatedly, “I need it now!”

         c. On July 18, 2018, a teller at a U.S. Bank branch in Tualatin, Oregon called BE1 and

            told him/her an individual named Raymond was attempting to cash a payroll check

            from QHBS for over $2,000. BE1 told the teller not to release any of the funds

            because of the ongoing investigation. BE1 then received a phone call from Deanna

            LIM, A. LIM’s daughter. Deanna asked BE1 to release the funds, and she asked

            BE1 if A. LIM knew why the funds were not being released. Another individual

            claiming to be A. LIM then got on the phone with BE1, and made a similar request.

            BE1 had dealt with A. LIM multiple times in person and knows the sound of A.

            LIM’s voice. BE1 knew this person was not A. LIM and he/she told this individual

            that the check would not be cashed and that if she had questions about it, to come to

            the U.S. Bank branch and speak with BE1 in person. The person claiming to be A.

            LIM then screamed several times, “I’m coming to see you!”




Declaration of Cameron Wall                                    EXHIBIT A PAGE 18
                                                                    Complaint In Rem
                                                                  FOR FORFEITURE
      Case 3:19-cv-00358-MA        Document 1-1       Filed 03/08/19     Page 19 of 22




         d. BE1 received phone calls from five U.S. Bank tellers at different branches in the

            Portland Metro area, informing him/her that people were trying to cash payroll

            checks on business bank accounts associated to A. LIM.

         e. BE1 also provided historical information about A. LIM and her interactions at U.S.

            Bank. A. LIM used to come into BE1’s U.S. Bank branch nearly every day and

            exchange $20 bills for $100 bills. A. LIM always seemed very frantic during these

            transactions and would indicate she was in a hurry. A. LIM stopped this currency

            exchange behavior in January 2018, when U.S. Bank’s policy regarding currency

            transactions changed. Prior to January 2018, customers could exchange cash

            without it going through their bank account. After January 2018, customers were

            required to deposit the cash into their bank account and withdraw currency from

            their account, thereby creating a trail to document the transaction.

         f. A. LIM also visited the branch frequently to send international wire transfers

            around the “cut-off” or closing time of the branch. A. LIM always seemed frantic

            and would say that the wire transfer had to happen “today.”

         g. A. LIM was the only U.S. Bank branch customer BE1 could remember that used

            the enclosed “viewing room” for safe deposit box visits, which allows for some

            privacy when accessing the safe deposit boxes. In January 2018, A. LIM accessed

            her safe deposit boxes and was in the viewing room for approximately 45 minutes.

            Other U.S. Bank branch employees had observed A. LIM enter the bank branch

            with bags and subsequently access her safe deposit boxes.



Declaration of Cameron Wall                                    EXHIBIT A PAGE 19
                                                                    Complaint In Rem
                                                                  FOR FORFEITURE
      Case 3:19-cv-00358-MA           Document 1-1        Filed 03/08/19      Page 20 of 22




                                           Real Properties

   39. The three (3) real properties located at: 19 Monticello Drive, Lake Oswego, Oregon; 84th

      Avenue, Portland, Oregon; and 50th Avenue, Portland, Oregon, are all defendants, in rem,

      in a separate civil forfeiture action filed in this district on August 28, 2018. United States v.

      Three (3) Real Properties, in rem, USDC Case No. 3:18-cv-01589-MA.

   40. In response to the filing of the civil forfeiture complaint against the three real properties

      listed above, the only person to file a claim to any of the properties was A. Lim. On

      October 10, 2018, A. Lim through her attorney, filed a claim of ownership to each of the

      three properties.

                                Analysis of Subject Bank Account

   41. Investigators including myself reviewed records from U.S. Bank regarding the Subject

      Bank Account. A summary of this review is as follows:

   42. Between May 2017 and September 2017, U.S Bank checking account ending in 1899 in the

      name of A. LIM received five deposits totaling $45,000 from HUANG, which were loan

      payments from HUANG to C. LIM and A. LIM for the 84th Ave. property. In December

      2017, $54,900 was transferred from this bank account to the Subject Bank Account, which

      was a savings account in the name of A. LIM.

              Analysis of Potential Proceeds from Marijuana Growing Properties

   43. Based on my training and experience, and my conversations with other investigators, I

      produced an analysis of the estimated amount of proceeds that could have been generated

      by the marijuana growing operations tied to C. LIM and A. LIM, as described previously in

      this declaration. The analysis shows:

Declaration of Cameron Wall                                        EXHIBIT A PAGE 20
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
          Case 3:19-cv-00358-MA               Document 1-1     Filed 03/08/19     Page 21 of 22




             a. Four houses were determined to be under the LIMs’ control during the course of

                    this investigation: 19 Monticello Drive, 9015 Victor Lane, 5635 SE 84th Avenue,

                    and 3826 SE 50th Avenue. Investigators analyzed the electricity usage at the four

                    residences to determine when the marijuana growing operations started in each

                    residence. I used estimates based on information currently available to me, such as

                    average harvest cycles, marijuana harvests per plant, and average price per pound

                    of marijuana, to prepare the analysis.

             b. In summary, the analysis shows that the LIMs could have generated approximately

                    $3,321,500.00 in marijuana proceeds during the period under investigation, as

                    shown below:

Analysis and Estimate of Marijuana Grown and Sold Relative to Properties Controlled by Alice and/or Chung
                                                 LIM:

                              19 Monticello     9015 Victor   5635 SE 84th   3826 SE 50th
       Description                Dr.              Ln.            Ave.          Ave.           Total
Start of High Power:           12/01/2016       05/01/2017     05/01/2017    10/01/2016
End of High Power:             01/01/2018       01/01/2018     03/01/2018    04/01/2018
No. of Months of grow:             14               9             11             19
Divided by 3 Months per
Harvest:
Equals:
Estimated No. of
Harvests:                          4                3              3              6             16
Times:
No of plants founds at
SW:                                795             444            255            572           2066
Equals:
Est. Total Plants
Harvested:                        3180             1332           765           3432           8709
Less:
Plants at SW (seized not
sold):                             795             444            255            572           2066
Equals:




Declaration of Cameron Wall                                             EXHIBIT A PAGE 21
                                                                             Complaint In Rem
                                                                           FOR FORFEITURE
          Case 3:19-cv-00358-MA           Document 1-1     Filed 03/08/19      Page 22 of 22




Total Est. No. of Plants
Sold:                           2385           888            510            2860            6643
Times .5 lbs. product per
Plant:                          0.5             0.5            0.5            0.5
Equals:
Total Est. Pounds Sold:        1192.5          444            255            1430           3321.5
Times:
Est. Price per Pound:          $1,000         $1,000         $1,000          $1,000
Equals:
Total Est. Proceeds:         $1,192,500      $444,000       $255,000       $1,430,000    $ 3,321,500.00



                                               Conclusion

    44. The evidence in this declaration provides probable cause to believe, and I do believe that

          that Four (4) Defendant Assets constitute proceeds traceable to the manufacture and

          distribution of a controlled substance, in violation of 21 U.S.C. § 841, et seq., and are

          subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

    45. I have presented this declaration to Assistant United States Attorney Katie De Villiers, who

          has advised me that, in her opinion, the proposed complaint is supported by probable cause.

          I declare under penalty of perjury that the foregoing is true and correct pursuant to 28

U.S.C. §1746.

          Executed this 8th day of March 2019.



                                                s/ Cameron Wall
                                                CAMERON WALL
                                                Special Agent
                                                IRS-Criminal Investigation




Declaration of Cameron Wall                                            EXHIBIT A PAGE 22
                                                                            Complaint In Rem
                                                                          FOR FORFEITURE
                                 Case 3:19-cv-00358-MA                                   Document 1-2                   Filed 03/08/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $1,619,120 in United States currency, ET AL, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Katherine C. de Villiers - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(6) / 21:841
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds traceable to the manufacture and distribution of a controlled substance
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION    DEMAND $                     CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                             JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                  DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 3/8/2019                                                                s/Katie de Villiers
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
